Name: Commission Implementing Regulation (EU) No 782/2014 of 17 July 2014 suspending submission of applications for import licences for sugar products under certain tariff quotas
 Type: Implementing Regulation
 Subject Matter: tariff policy;  foodstuff;  trade;  agricultural policy
 Date Published: nan

 18.7.2014 EN Official Journal of the European Union L 212/9 COMMISSION IMPLEMENTING REGULATION (EU) No 782/2014 of 17 July 2014 suspending submission of applications for import licences for sugar products under certain tariff quotas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Having regard to Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (2), and in particular Article 5(2) thereof, Whereas: (1) Quantities covered by applications for import licences submitted to the competent authorities from 1 to 7 July 2014 in accordance with Regulation (EC) No 891/2009, are equal to the quantity available under order number 09.4325. (2) Submission of further applications for licences for order number 09.4325 should be suspended until the end of the marketing year, in accordance with Regulation (EC) No 891/2009, HAS ADOPTED THIS REGULATION: Article 1 Submission of further applications for licences, which correspond to the order numbers indicated in the Annex, shall be suspended until the end of the marketing year 2013/2014. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 2014. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 254, 26.9.2009, p. 82. ANNEX CXL Concessions Sugar 2013/2014 marketing year Applications lodged from 1.7.2014 to 7.7.2014 Order No Country Further applications 09.4317 Australia 09.4318 Brazil 09.4319 Cuba Suspended 09.4320 Any third countries Suspended 09.4321 India Suspended Balkans Sugar 2013/2014 marketing year Applications lodged from 1.7.2014 to 7.7.2014 Order No Country Further applications 09.4324 Albania 09.4325 Bosnia and Herzegovina Suspended 09.4326 Serbia 09.4327 Former Yugoslav Republic of Macedonia Transitional measures, Exceptional import sugar and Industrial import sugar 2013/2014 marketing year Applications lodged from 1.7.2014 to 7.7.2014 Order No Type Further applications 09.4367 Transitional measures Suspended 09.4380 Exceptional 09.4390 Industrial